IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                            No. 01-31233

                         Summary Calendar
                       ____________________



     JEFFERY C BROWNSBERGER

                                    Plaintiff - Appellee

          v.

     DELCHAMPS INC; ET AL

                                    Defendants

     SCOTTSDALE INSURANCE COMPANY; NATIONAL UNION FIRE
     INSURANCE COMPANY OF PITTSBURGH, PENNSYLVANIA

                                    Defendants – Appellants

________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          No. 01-CV-2144-M
_________________________________________________________________

                         August 27, 2002
Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.


PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Plaintiff–Appellee Jeffery C. Brownsberger filed this

personal injury action in Louisiana state court.

Defendants–Appellants Scottsdale Insurance Company and National

Union Fire Insurance Company removed this case from the state

court on the ground that it was related to a case in bankruptcy.

The federal district court abstained from hearing the case and

remanded the case to the state court.    Defendants–Appellants

appeal the district court’s remand order.    Because we conclude

that we lack jurisdiction to hear this appeal, we DISMISS the

appeal.   Brownsberger’s motion to dismiss the appeal as

frivolous, which was carried with the case, is DENIED as moot.

               I.   Factual and Procedural Background

     On December 2, 1996, Plaintiff–Appellee Jeffery C.

Brownsberger slipped on a liquid spill and fell in a store owned

by Delchamps, Inc. (“Delchamps”).     At the time of the accident,

Delchamps was self-insured for the first $250,000 of liability

and had an umbrella policy with Scottsdale Insurance Company

(“Scottsdale”) for all claims exceeding $250,000.    On June 2,

1997, Brownsberger filed a personal injury suit against Delchamps

in Louisiana state court.

     Jitney-Jungle Stores of America, Inc. (“Jitney-Jungle”)

purchased Delchamps after Brownsberger’s accident.      On May 1,

1998, Jitney-Jungle acquired liability insurance from National

Union Insurance Company (“National Union”) covering the first,



                                  2
previously self-insured, $250,000 of liability for existing

worker’s compensation and general liability claims.    This

coverage included Brownsberger’s claim then pending against

Delchamps and Jitney-Jungle.   Delchamps and Jitney-Jungle filed

for bankruptcy under Chapter 11 on October 12, 1999.     Because

Delchamps and Jitney-Jungle stopped paying the premiums owed to

National Union subsequent to the bankruptcy filing, National

Union cancelled its policy covering the first $250,000 of the

debtors’ pre-existing liability.

     On May 29, 2001, Brownsberger amended the petition in his

state court personal injury action to add Jitney-Jungle,

Scottsdale, and National Union as defendants.   On July 5, 2001,

Jitney-Jungle filed an adversarial proceeding in the pending

bankruptcy action, seeking a declaratory judgment addressing both

(1) the effect of National Union’s cancellation of its insurance

policy and (2) the rights of the named individuals, including

Brownsberger.   On July 12, 2001, Scottsdale removed

Brownsberger’s personal injury suit to federal court,1    asserting

that the suit involves property of the bankruptcy estate of



     1
        Brownsberger served his amended petition on Scottsdale
and National Union on June 12, 2001. Thus, Scottsdale’s removal
of the case to federal court was timely. See 28 U.S.C. § 1446(b)
(stating that “a notice of removal may be filed within thirty
days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or
other paper from which it may first be ascertained that the case
is one which is or has become removable”).

                                   3
Delchamps and is related to the adversarial proceeding filed by

Jitney-Jungle in the bankruptcy action.

     Brownsberger timely filed a motion to remand, and Scottsdale

and National Union filed a motion to refer the matter to

bankruptcy court for consolidation with the adversarial

proceeding.   The district court granted Brownsberger’s motion to

remand and dismissed as moot Scottsdale and National Union’s

motion to refer the matter to bankruptcy court.     Scottsdale and

National Union (collectively, the “Defendants–Appellants”) appeal

the district court’s judgment remanding this case to state court.

                           II.   Analysis

A.   Proceedings Before the District Court

     In the notice of removal, Scottsdale asserted that it

removed this case to federal court pursuant to 28 U.S.C. § 1334

(2000).2   Section 1334 states, in relevant part:

           (a) Except as provided in subsection (b) of
           this section, the district court shall have
           original and exclusive jurisdiction of all
           cases under title 11.
           (b) Notwithstanding any Act of Congress that
           confers exclusive jurisdiction on a court or
           courts other than the district courts, the
           district courts shall have original but not
           exclusive jurisdiction of all civil
           proceedings arising under title 11, or
           arising in or related to cases under title
           11.


     2
         The caption of Scottsdale’s notice of removal
incorrectly refers to “28 U.S.C. § 1332.” However, the body of
the notice states that the removal is “pursuant to 28 U.S.C.
§ 1334.”

                                  4
28 U.S.C. § 1334(a) & (b).   Contrary to the

Defendants–Appellants’ assertions, § 1334 does not authorize the

removal of this case.   Rather, § 1334 merely provides for federal

district court jurisdiction over bankruptcy cases and related

cases.   Scottsdale should have premised its removal of this case

on 28 U.S.C. § 1452 (2000), the statute which provides for the

removal of claims related to bankruptcy cases.

     For the purposes of our analysis, we shall assume that

Scottsdale intended to seek removal under § 1452 rather than

under § 1334.   Section 1452(a) provides for the removal of claims

related to bankruptcy cases as follows:

          A party may remove any claim or cause of
          action in a civil action . . . to the
          district court for the district where such
          civil action is pending, if such district
          court has jurisdiction of such claim or cause
          of action under section 1334 of this title.

28 U.S.C. § 1452(a).    Thus, § 1452(a) provides for the removal of

this case if the district court has jurisdiction over the case

pursuant to § 1334.

     In a hearing before the district court on Brownsberger’s

motion to remand, the Defendants–Appellants argued that, because

Brownsberger’s claims are “related to” the Jitney-Jungle

bankruptcy case, the district court should exercise jurisdiction

over Brownsberger’s claims under § 1334.   Brownsberger countered

that, pursuant to § 1334(c)(2), the district court must abstain

from exercising jurisdiction over Brownsberger’s state law


                                  5
claims.    Section 1334(c)(2) provides for mandatory abstention as

follows:

           Upon timely motion of a party in a proceeding
           based upon a State law claim or State law
           cause of action, related to a case under
           title 11 but not arising under title 11 or
           arising in a case under title 11, with
           respect to which an action could not have
           been commenced in a court of the United
           States absent jurisdiction under this
           section, the district court shall abstain
           from hearing such proceeding if an action is
           commenced, and can be timely adjudicated, in
           a State forum of appropriate jurisdiction.

28 U.S.C. § 1334(c)(2).   Under the law of this circuit, mandatory

abstention under § 1334(c)(2) is a proper basis for a federal

court to remand to state court a case that was removed pursuant

to § 1452.    Southmark Corp. v. Coopers & Lybrand, 163 F.3d 925,

929 (5th Cir. 1999).   The district court sided with Brownsberger

and remanded the case to state court after abstaining under

§ 1334(c)(2).

B.   Appealability of the Remand Order

     This court must first determine whether our limited

jurisdiction encompasses the instant appeal.    Webb v. B.C. Rogers

Poultry, Inc., 174 F.3d 697, 699 (5th Cir. 1999).   We must be

particularly careful when faced with an appeal of a remand order

because “Congress has placed broad restrictions on the power of

federal appellate courts to review district court orders

remanding removed cases to state court.”    Things Remembered, Inc.




                                  6
v. Petrarca, 516 U.S. 124, 127 (1995).   For the following

reasons, we conclude that we lack jurisdiction over this appeal.

     First, in addition to requiring mandatory abstention in

certain circumstances, § 1334 provides that:

          Any decision to abstain or not to abstain
          made under this subsection (other than a
          decision not to abstain in a proceeding
          described in subsection(c)(2)) is not
          reviewable by appeal or otherwise by the
          court of appeals . . . .

28 U.S.C. § 1334(d).   Thus, the district court’s decision to

abstain under § 1334(c)(2) is not reviewable by this court.      See

Southmark, 163 F.3d at 929 (noting that “[f]or bankruptcy cases

commenced after the 1994 amendments to the bankruptcy law,

decisions either to abstain or not to abstain are not, with very

limited exceptions, reviewable on appeal”); Webb, 174 F.3d at

699-700 (same).

     In addition, § 1452, the statute providing the right to

remove cases related to bankruptcy proceedings, also prohibits

appeal of the district court’s remand order in this case.

Section 1452(b) provides that:

          The court to which such claim or cause of
          action is removed may remand such claim or
          cause of action on any equitable ground. An
          order entered under this subsection remanding
          a claim or cause of action, or a decision to
          not remand, is not reviewable by appeal or
          otherwise by the court of appeals . . . .

28 U.S.C. § 1452(b).   The provision of § 1452(b) limiting the

appealability of remand orders applies where, as in this case,


                                 7
the district court bases its decision to remand on mandatory

abstention grounds.    See Cathedral of the Incarnation in the

Diocese of Long Island v. Garden City Co., Inc., 90 F.3d 28, 33-

34 (2d Cir. 1996) (holding that § 1452(b) applies to remands on

abstention grounds).

     Section 1452(b) prohibits an appeal of a remand order based

on “any equitable ground.”   28 U.S.C. § 1452(b).   Along with most

other courts of appeals, this court broadly construes the phrase

“any equitable ground” and, thus, we liberally apply § 1452(b)’s

limit on the appealability of remand orders.    See Sykes v. Tex.

Air Corp., 834 F.2d 488, 490-92 (5th Cir. 1987) (concluding that

a remand due to a lack of federal jurisdiction is not appealable

under § 1452(b)); see also In re U.S. Brass Corp., 110 F.3d 1261,

1265 (7th Cir. 1997) (noting that the phrase “any equitable

ground” means “any appropriate ground”); Cathedral of the

Incarnation, 90 F.3d at 32-33 (declining to adopt “the law/equity

distinction” in interpreting § 1452(b)); but see Pacor, Inc. v.

Higgins, 743 F.2d 984, 993 (3d Cir. 1984) (holding that, while

remand orders based on equitable grounds are not appealable under

§ 1452(b), remand orders based on other grounds (such as a lack

of jurisdiction) are fully appealable).   Under our construction

of § 1452(b), “[w]hether the remand order [is] viewed as one of

abstention or as one grounded in a perceived want of

jurisdiction, we are not empowered to review it.”    Crocker Nat’l

Bank v. Rayburn, 781 F.2d 501, 502-03 (5th Cir. 1986) (internal

                                  8
citations and quotations omitted).     Thus, § 1452(b) prohibits

appeal of the district court’s order to remand this case to state

court.

     Defendants–Appellants rely on 28 U.S.C. § 1447(d) (2000) to

argue that the district court’s remand order is appealable.

Section 1447(d) provides that “[a]n order remanding a case to the

State court from which it was removed is not reviewable on appeal

or otherwise . . . .”   28 U.S.C. § 1447(d).    The Supreme Court

has interpreted § 1447(d) to prohibit review of remand orders

that are based on a lack of subject matter jurisdiction or on a

defect of removal procedure.     See Quackenbush v. Allstate Ins.

Co., 517 U.S. 706, 711-12 (1996).     However, § 1447(d) does not

prohibit review of remand orders, like the instant order, that

are based on grounds other than a lack of jurisdiction or a

defect of removal procedure.     Id. (holding that a district

court’s remand order was appealable because the “abstention-based

remand order . . . is not based on lack of subject matter

jurisdiction or defects in removal procedure”).

     Thus, there appears to be some conflict between § 1447(d)

and § 1452(b).   Nevertheless, the fact that the district court’s

remand order in this case is appealable under § 1447(d) does not

help the Defendants–Appellants.    In Things Remembered, the

Supreme Court clarified the interplay between §§ 1447(d) and

1452(b).   516 U.S. at 127-29.   In that case, the defendant

removed the case from state court to federal district court under

                                  9
§ 1452(b), and the case was remanded to state court due to

untimely removal.    Id. at 126.    On appeal, the Supreme Court

concluded that the remand order, which based the remand on a

defect in removal procedure, was not appealable under § 1447(d).

Id. at 129.   Because § 1447(d) barred the appeal, it was not

necessary for the Court to determine whether § 1452(b) also

precluded review.   In reaching its conclusion, the Court noted

that “[t]here is no reason §§ 1447(d) and 1452 cannot comfortably

coexist in the bankruptcy context.       We must, therefore, give

effect to both.”    Id.   We apply the Supreme Court’s reasoning in

Things Remembered to the instant case and conclude that the

remand order in this case is appealable only if it is appealable

under both §§ 1447(d) and 1452(b).       Because the district court’s

remand order is not appealable under § 1452(b), we lack

jurisdiction over this appeal even though review is not

prohibited by § 1447(d).

                           III.    Conclusion

     For the foregoing reasons, we lack jurisdiction to hear this

appeal.   We therefore DISMISS the appeal.      Brownsberger’s motion

to dismiss the appeal as frivolous, which was carried with the

case, is DENIED as moot.    All other outstanding motions are

DENIED.




                                    10